Honorable Geo. H. Sheppard
Comptroller-of Public Accounts
Austin, Texas
Dear Mr. Sheppard:           Opinion NO. o-6158
                             Re: Form of deed to be executed
                                  by sheriff of Lubbock County
                                  to the State where predecessor
                                  in office failed to execute
                                  deed in delinquent tax sale.
        You request our opinion as to the form of deed.to be ex-
ecuted'bg the present sheriff of Lubbock County in conveging'to
the State, lands that were sold by a prior sheriff to the State,
by virtue of an order of sale issued by the court in a delinquent
tax foreclosure suit.
        Article 7330, V. A. C. S., provides in part as follows:
        "In all cases in which lands have been sold
    or may be sold, for default in the payment of taxes,
    the sheriff selling the same, or any of his successors
    in office, shall make a deed or deeds to the pur-
    chaser * + l *.'
        A sheriff in executing a deed to the purchaser of land at
a delinquent tax sale is performing a mere ministerial act, and by
virtue of said Article 7330, supra, the sheriff who sells land, or
any of his successors in office has the authority to make deed to
the purchaser.
        You enclosed with your letter a copy of the form used in
making the deed to the State, when the same sheriff makes both the
sale and the deed. We are of the opinion that in the fact situa-
tion presented by you, the first two paragraphs of said regular
form should be changed to read as follows:
        "THE STATE OF TEXAS, )
                             )   KNOW ALL MEN BY THBE   PRESENTS:
County of    Lubbock         1
                                                                  .    c




Honorable Ueo. H. Sheppard, p. 2         o-6158



        "THAT, WHWRAS, by virtue of an order of sale issued by
the Clerk of the District Court in and for Lubbock County, on
the         day of             Lp& on a certain judgment rendered
in said Court on the          day of           1926, in favor of
the State of Texas as Plaintiff, ana against                  as
Defendant for the sum of                   Dollars, interest and
costs of suit, said cause being numbered uoon the docket of said
Court No.    .      and said oraer of sale-commandina
                        ~, to levv
my predecessor in iiffice.       - uoon.
                                    .~ , seize
                                           ~~~ Andy se?l~
                                               ~~~--~--- the
                                                          ---land'
                                                             --~-
therein described, and make the amount of said judgment. *he -ame
                                                               ~1
being for taxes, penalty, interest and costs due on the'herein-
after described lands for the years
together with interest thereon at the rate of six per cent per '
annum from date thereof, and costs of suit; and whereas,
then Sheriff of said County, did upon the       day of
1926, levy upon and seize said land describedin said order of sale
and hereinafter described, and whereas, he did advertise said land
for sale upon Tuesday, the      day of .        1926, at the court
house door of said County. bPivinu    notice of the time and olace
of sale as required by law, and for-the length of time required
by law, and, whereas, upon the said day, the same being the first
Tuesday in said month, between the hours prescribed by law he
offered the same for sale at public outcry to the highest bidder,
and there being no other bidder for such land the same was bid off
to the State for the amount of said judgment, interest and costs
adjudged against said property, to-wit: The sum of
Dollars, and said State being the highest and best bidder for same.
        "Now, therefore, I,             present Sheriff of Lubbock
County, and by virtue of the authorit$ vested in me by law and by
Article 7330, V.A.C.S., and for and in consideration of th& amount
of said,judgment, and the amount of               Dollars interest
thereon at the rate of six per cent per annum from date of said
judgment, and the further sum of                        Dollars
costs, have barnained. sold and conveyed. and do by these oresents.
bargain, sell aiia convey unto the State of Texas ana its assigns, .
all the right, title and interest of the said
defendant, in and to the following described land, and all the
right, title and interest that said defendant had in and to said
lands at the date of said judgment, together with all and singular
the rights, privileges and appurtenances of the same belonging;
the same being described as follows, to-wit:"
        You also enclosed a copy of a "Re-Sale Deed". It is our
opinion that in re-selling this property for the State, that this
"Re-Sale Deed" form is sufficient and does not require any changes
as to form or substance.
        Trusting the above and foregoing fully answers your in-
quiry, we are
Honorable Geo. R. Sheppard, p. 3           o-6158


                                  Very truly yours
                             ATTORNEY GF.NERdLOF TEXAS

                                  By s/W.V. Geppert
                                       W.V. Geppert
                                       AssIstant
UVG:bbh:wc

APPROVED SEP~13, 1944
s/Gee. P. Blackburn
ATTORNEY GENERdL OF TFXAS   (Acting)
Approved Opinion Committee By s&B      Chairman